        Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 1 of 16 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 AGNES L. GUEVARRA
                                                        CIVIL ACTION
 Plaintiff,

 v.                                                     COMPLAINT 1:20-cv-01177

 CAPITAL ONE FINANCIAL CORPORATION,
 EXPERIAN INFORMATION SOLUTIONS,                        JURY TRIAL DEMANDED
 INC, AND EQUIFAX INFORMATION
 SERVICES, LLC,

 Defendants.

                                            COMPLAINT

        NOW COMES AGNES L. GUEVARRA (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd., complaining of the Defendants, CAPITAL ONE AUTO FINANCE

CORPORATION (“Capital One”), EXPERIAN INFORMATION SOLUTIONS, INC,

(“Experian”), and EQUIFAX INFORMATION SERVICES, LLC, (“Equifax” and collectively

“Defendants”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FCRA, 28 U.S.C. §§1331 and

1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in this District.




                                                    1
      Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 2 of 16 PageID #:2




                                                PARTIES

    4. Plaintiff Agnes Guevarra is a consumer and a natural person over 18-years-of-age.

    5. Capital One is engaged in the business of offering credit services and collecting or

attempting to collect, directly or indirectly, debts owed or due using the mail and telephone from

consumers across the country, including consumers located in the State of Illinois. Capital One is

a corporation organized under the laws of the state of Delaware, with its principal place of business

located at 1680 Capital One Drive, McLean, Virginia 22102.

    6. Capital One is a furnisher of information as contemplated by 15 U.S.C. §1681s-2(b) that

regularly and in the ordinary course of business furnishes information to a consumer credit

reporting agency.

    7. Experian is a corporation incorporated in the state of Ohio and is authorized to do business

in the State of Illinois. Experian is in the business of compiling and maintaining files on consumer

reports to third parties bearing on a consumer’s credit worthiness, credit standing, or credit

capacity.

    8. Experian is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis,” as defined by 15 U.S.C. §1681a(p).

    9. Experian is regularly engaged in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

    10. Equifax is a corporation incorporated in the state of Georgia, is authorized to do business

in the State of Illinois, and is registered with the Illinois Secretary of State. It has a registered agent

located in Illinois.




                                                    2
        Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 3 of 16 PageID #:3




   11. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis,” as defined by 15 U.S.C. §1681a(p).

   12. Equifax is regularly engaged in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

                                    FACTUAL ALLEGATIONS

   13. On January 17, 2014, Plaintiff financed a car through Capital One (“subject loan”).

   14. Plaintiff maintained her monthly payments towards the subject loan and was current at all

times throughout the duration of the loan.

   15. On August 11, 2017, Plaintiff filed a Chapter 13 Bankruptcy Petition in the United States

Bankruptcy Court, Northern District of Illinois, case number 17-24125.

   16. The subject loan was not included in the Bankruptcy or paid through Plaintiff’s

Bankruptcy. Plaintiff continued to make on time payments on the subject loan throughout the

Bankruptcy.

   17. In January 2019, Plaintiff fully paid off the subject loan.

   18. In April 2019, Plaintiff received the title to the vehicle previously beholden to the subject

loan.

   19. On July 5, 2019, Plaintiff’s bankruptcy case was discharged.

    CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTES TO EQUIFAX AND EXPERIAN

   20. After receiving her bankruptcy discharge, Plaintiff pulled her Equifax and Experian credit

reports to make sure all creditors were reporting accurately. Plaintiff discovered that Equifax,

Experian, and Capital One were reporting the subject loan with an incorrect date of last payment,




                                                 3
      Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 4 of 16 PageID #:4




an incorrect status, and with incorrect remarks.1 Furthermore, Plaintiff’s Equifax report was

showing an incorrect Date of First Delinquency as Plaintiff was never delinquent.

    21. The reporting of the subject loan was patently inaccurate, incomplete, and materially

misleading because Plaintiff was never delinquent and the subject loan was paid in full outside of

her Bankruptcy.

        a. Plaintiff’s Dispute Letter to Equifax

    22. On December 6, 2019, Plaintiff sent a detailed dispute letter to Equifax requesting that her

credit report be updated to accurately reflect the status of the subject loan. Plaintiff specifically

disputed the Capital One trade line.

    23. Among other items, Plaintiff’s dispute letter stated the following:

        “This account was paid outside of my Chapter 13 and the status, date of last payment, date
        of first delinquency, delinquency first reported, and comments are incorrect. I never missed
        a payment and I ask that you verify the same with Capital One and update this account.
        Additionally, the date of last payment was January 2019 and I received the Title to the car
        in April 2019. Again, please contact Capital One and update the inaccurate information
        and remove the language “Bankruptcy Chapter 13” and “included in Chapter 13” as it was
        not.”

    24. Upon information and belief, Capital One received notice of Plaintiff’s dispute letter and

all enclosed supporting documents from Equifax within five days of Equifax receiving Plaintiff’s

dispute letter. See 15 U.S. Code §1681i(a)(2).

        b. Capital One and Equifax’s Failure To Correct Inaccurate Reporting

    25. On January 8, 2020, Equifax responded to Plaintiff’s dispute by failing to properly

reinvestigate Plaintiff’s dispute.

    26. Despite receiving Plaintiff’s dispute letter, Equifax and Capital One continued to report the

subject loan with an incorrect date of last payment as August 2017, an incorrect status of “included


1
  To help furnishers comply with their requirements under the FCRA, the Consumer Data Industry Association
(“CDIA”), in cooperation with the Credit Reporting Agencies, publishes a Credit Reporting Resource Guide for
reporting data called the “Metro 2 Format.”

                                                     4
      Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 5 of 16 PageID #:5




in wage earner plan”, an incorrect date of first delinquency of July 2017, and with incorrect

additional information of “Bankruptcy Chapter 13-Bankruptcy Completed.”

    27. The reporting of the Capital One trade line is patently inaccurate, incomplete, and creates

a materially misleading impression that Plaintiff did not make any payments on the subject loan,

nor did she become delinquent at any time. However, Plaintiff is no longer personally liable on the

subject loan, as the account was fully paid and closed in January 2019.

    28. Moreover, the reporting of the Capital One trade line inaccurately represented that the

subject loan was included in Plaintiff’s bankruptcy despite paying the subject loan outside of

Plaintiff’s Chapter 13 plan.

        c. Plaintiff’s Dispute Letter to Experian

    29. On December 6, 2019, Plaintiff sent a detailed dispute letter to Experian requesting that

her credit report be updated to accurately reflect the status of the subject loan. Plaintiff specifically

disputed the Capital One trade line.

    30. Among other items, Plaintiff’s dispute letter stated the following:

        “This account was paid outside of my Chapter 13 and the status, date of last payment, date
        of first delinquency, delinquency first reported, and comments are incorrect. I never missed
        a payment and I ask that you verify the same with Capital One and update this account.
        Additionally, the date of last payment was January 2019 and I received the Title to the car
        in April 2019. Again, please contact Capital One and update the inaccurate information
        and remove the language “Bankruptcy Chapter 13” and “included in Chapter 13” as it was
        not.”

    31. Upon information and belief, Capital One received notice of Plaintiff’s dispute letter and

all enclosed supporting documents from Experian within five days of Experian receiving

Plaintiff’s dispute letter. See 15 U.S. Code §1681i(a)(2).

        d. Capital One and Experian’s Failure To Correct Inaccurate Reporting

    32. On January 8, 2020, Experian responded to Plaintiff’s dispute by failing to properly

reinvestigate Plaintiff’s dispute.

                                                     5
       Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 6 of 16 PageID #:6




     33. Despite receiving Plaintiff’s dispute letter, Experian and Capital One continued to report

 the subject loan with an incorrect date of last payment of August 2017, an incorrect status of

 “Discharged through Bankruptcy Chapter 13.”

     34. The reporting of the Capital One trade line is patently inaccurate, incomplete, and creates

 a materially misleading impression that Plaintiff did not make her contractual payments towards

 the subject loan between August 2017 and January 2019.

     35. Moreover, the reporting of the Capital One trade line inaccurately represented that the

 subject loan was included and discharged through Plaintiff’s bankruptcy despite paying the subject

 loan outside of Plaintiff’s Chapter 13 plan.

                                 IMPACT OF CONTINUING
                     INACCURATE REPORTING ON PLAINTIFF’S CREDIT FILES

     36. The erroneous reporting of the subject loan paints a false and damaging image of Plaintiff.

 After they were provided notice by Plaintiff and Capital One, Equifax and Experian did not update

 the Capital One trade line to accurately reflect the subject loan.

     37. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

 and has rendered Plaintiff helpless as to her ability to regain a firm foothold on her

 creditworthiness, credit standing, and credit capacity.

     38. The inaccurate reporting of subject loan had significant adverse effects on Plaintiff’s credit

 rating because it created a false impression that Plaintiff was still personally liable and obligated

 to pay on the subject loan, rendering Plaintiff a high-risk consumer and damaging her

 creditworthiness.

   39. In an effort to remedy the continued inaccurate and incomplete reporting of the subject loan

and to validate the accuracy of Defendants’ credit reporting, Plaintiff purchased a subscription to

her credit reports from ScoreSense.com.


                                                   6
       Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 7 of 16 PageID #:7




   40. Plaintiff suffered monetary damages he otherwise would not have incurred had Defendants

ceased or corrected the inaccurate and incomplete reporting of the subject loan after Plaintiff’s

dispute.

     41. As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered

 various types of damages as set forth herein, including specifically, the loss of credit, the loss of

 ability to purchase and benefit from a credit line, and other frustration and aggravation associated

 with writing dispute letters, tracking the status of her disputes, monitoring her credit file, and

 mental and emotional pain and suffering.

     42. Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to force

 compliance with the Fair Credit Reporting Act.

                    COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                        (AGAINST CAPITAL ONE)
     43. Plaintiff restates and reallages paragraphs 1 through 42 as though fully set forth herein.

     44. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

     45. Capital One is a “person” as defined by 15 U.S.C. §1681a(b).

     46. Capital One is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a

 “financial institution” as defined by 15 U.S.C. §1681a(t).

     47. At all times relevant, the above mentioned credit reports were “consumer reports” as the

 term is defined by §1681a(d)(1).

     48. Capital One violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation

 with respect to the disputed information after receiving requests for an investigation from Equifax,

 Experian, and Plaintiff.

     49. Capital One violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant

 information provided by Plaintiff, Experian, and Equifax pursuant to 15 U.S.C. §1681i(a)(2).


                                                  7
      Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 8 of 16 PageID #:8




   50. Had Capital One reviewed the information provided by Plaintiff, and Equifax, it would

have corrected the inaccurate designation of the subject loan, transmitting the correct information

to Equifax and Experian. Instead, Capital One wrongfully and erroneously confirmed its inaccurate

reporting without conducting a reasonable investigation.

   51. Capital One violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the

investigation of Plaintiff’s dispute with Equifax and Experian.

   52. Capital One violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation to Equifax and Experian after being put on notice and discovering inaccurate and

misleading reporting with respect to the subject loan and Plaintiff.

   53. Capital One violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or

permanently block the inaccurate information on Plaintiff’s credit files.

   54. Capital One failed to conduct a reasonable investigation of its reporting of the subject loan,

record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit

file within 30 days of receiving notice of a dispute from Equifax and Experian under 15 U.S.C.

§1681i(a)(1).

   55. Despite the blatantly obvious error on Plaintiff’s credit file, and Plaintiff’s efforts to correct

the error, Capital One did not correct the errors or trade line to report accurately and completely.

Instead, Capital One wrongfully furnished and reported the inaccurate, incomplete, and misleading

information after Plaintiff’s dispute to one or more third parties.

   56. A reasonable investigation by Capital One would have confirmed the veracity of Plaintiff’s

dispute, yet the inaccurate information continues to be reported on Plaintiff’s credit file.

   57. Had Capital One taken steps to investigate Plaintiff’s valid dispute or Equifax and

Experian’s request for investigation, it would have permanently corrected the erroneous and



                                                   8
      Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 9 of 16 PageID #:9




misleading credit reporting. Plaintiff provided all relevant information in her request for

investigation.

   58. By deviating from the standards established by the loan servicing industry and the FCRA,

Capital One acted with reckless and willful disregard for its duty as a furnisher to report accurate

and complete consumer credit information to Equifax and Experian.

WHEREFORE, Plaintiff AGNES L. GUEVARRA respectfully prays this Honorable Court for
the following relief:
   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   b. Order the deletion or modification of all adverse credit reporting relating to the subject
      loan;
   c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
      underlying FCRA violations;
   d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
      to 15 U.S.C. §1681n;
   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
      and 15 U.S.C. §1681o; and
   g. Award any other relief as this Honorable Court deems just and appropriate.

                  COUNT II - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                        (AGAINST EQUIFAX)
   59. Plaintiff restates and realleges paragraphs 1 through 57 as though fully set forth herein.

   60. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   61. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   62. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   63. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

                                                 9
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 10 of 16 PageID #:10




of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    64. Plaintiff provided Equifax with all relevant information and documentation in her request

for investigation to show that Equifax was reporting the subject loan inaccurately.

    65. Equifax prepared Plaintiff’s credit reports containing inaccurate and materially misleading

information by reporting the subject loan with an incorrect date of last payment, a status stating

that the account was included in a wage earner plan, and additional information stating the account

was in Plaintiff’s Chapter 13 Bankruptcy, when in fact Plaintiff had paid the account in full outside

of the Bankruptcy. Furthermore, Equifax was reporting an incorrect date of first delinquency, when

Plaintiff had never been delinquent on the account.

    66. A simple review of the subject loan would have confirmed that the subject loan was not

included in Plaintiff’s Chapter 13 Bankruptcy and that the account was never delinquent.

    67. Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff.

    68. Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate and to subsequently delete or correct

the information on Plaintiff’s credit files.

    69. Had Equifax taken any steps to investigate Plaintiff’s valid dispute, it would have

determined that subject loan was not included in Plaintiff’s Bankruptcy, never delinquent, and paid

in full in January 2019.

    70. Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Capital One. Upon information and belief, Equifax also failed to include all relevant



                                                 10
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 11 of 16 PageID #:11




information as part of the notice to Capital One regarding Plaintiff’s dispute that Equifax received

from the Plaintiff.

   71. Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and Capital One with regard to the subject loan.

   72. Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

   73. After Plaintiff’s written detailed dispute, Equifax had specific information related to the

subject loan.

   74. Equifax knew that the inaccurate designation of the subject loan on Plaintiff’s credit file

would have a significant adverse effect on Plaintiff’s credit worthiness.

   75. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   76. Despite actual knowledge that Plaintiff’s credit file was erroneous, Equifax readily sold

Plaintiff’s inaccurate and misleading report to one or more third parties, thereby misrepresenting

Plaintiff and, ultimately, Plaintiff’s creditworthiness.

   77. By deviating from the standards established by the credit reporting industry and the FCRA,

Equifax acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

   78. It is Equifax’s regular business practice to continually report disputed information without

taking the required investigatory steps to meaningfully verify such information as accurate.

   79. Equifax’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit file and

reporting her credit information.



                                                  11
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 12 of 16 PageID #:12




   80. Equifax acted reprehensively and carelessly by reporting Plaintiff’s account with an

incorrect date of last payment, an incorrect date of first delinquency, and as having been included

in Plaintiff’s Chapter 13 Bankruptcy plan, as Plaintiff paid the subject loan in full outside of the

Bankruptcy.

   81. Upon information and belief, Equifax has exhibited a pattern of refusing to correct

consumer credit files despite being on notice of patently false and materially misleading

information contained in such files, ultimately valuing its own bottom line above its grave

responsibility to report accurate data on consumers.

   82. As stated above, Plaintiff was severely harmed by Equifax’s conduct.

WHEREFORE, Plaintiff AGNES L. GUEVARRA respectfully prays this Honorable Court for
the following relief:
   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   b. Order the deletion of all adverse credit reporting;
   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   d. Award each Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;
   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;
   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and
   g. Award any other relief as this Honorable Court deems just and appropriate.

                 COUNT III - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                        (AGAINST EXPERIAN)
   83. Plaintiff restates and realleges paragraphs 1 through 80 as though fully set forth herein.

   84. Experian is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   85. Experian is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).



                                                12
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 13 of 16 PageID #:13




    86. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

    87. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    88. Plaintiff provided Experian with all relevant information and documentation in her request

for investigation to show that Experian was reporting the subject loan inaccurately.

    89. Experian prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by reporting the subject loan with an incorrect date of last payment, a status

stating that the account was included in a wage earner plan, and remarks stating the account was

in Plaintiff’s Chapter 13 Bankruptcy, when in fact Plaintiff had paid the account in full outside of

the Bankruptcy.

    90. A simple review of the subject loan would have confirmed that the subject loan was not

included in Plaintiff’s Chapter 13 Bankruptcy and that the account was never delinquent.

    91. Experian violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff.

    92. Experian violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate and to subsequently delete or correct

the information on Plaintiff’s credit files.




                                                 13
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 14 of 16 PageID #:14




   93. Had Experian taken any steps to investigate Plaintiff’s valid dispute, it would have

determined that subject loan was not included in Plaintiff’s Bankruptcy and paid in full in January

2019.

   94. Experian violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Capital One. Upon information and belief, Experian also failed to include all relevant

information as part of the notice to Capital One regarding Plaintiff’s dispute that Experian received

from the Plaintiff.

   95. Experian violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and Capital One with regard to the subject loan.

   96. Experian violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

   97. After Plaintiff’s written detailed dispute, Experian had specific information related to the

subject loan.

   98. Experian knew that the inaccurate designation of the subject loan on Plaintiff’s credit file

would have a significant adverse effect on Plaintiff’s credit worthiness.

   99. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   100. Despite actual knowledge that Plaintiff’s credit file was erroneous, Experian readily sold

Plaintiff’s inaccurate and misleading report to one or more third parties, thereby misrepresenting

Plaintiff and, ultimately, Plaintiff’s creditworthiness.

   101. By deviating from the standards established by the credit reporting industry and the

FCRA, Experian acted with a reckless disregard for its duties to report accurate and complete

consumer credit information.



                                                  14
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 15 of 16 PageID #:15




   102. It is Experian’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

   103. Experian’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit file and

reporting her credit information.

   104. Experian acted reprehensively and carelessly by reporting Plaintiff’s account with an

incorrect date of last payment and as having been included in Plaintiff’s Chapter 13 Bankruptcy

plan, as Plaintiff paid the subject loan in full outside of the Bankruptcy.

   105. Upon information and belief, Experian has exhibited a pattern of refusing to correct

consumer credit files despite being on notice of patently false and materially misleading

information contained in such files, ultimately valuing its own bottom line above its grave

responsibility to report accurate data on consumers.

   106. As stated above, Plaintiff was severely harmed by Experian’s conduct.

WHEREFORE, Plaintiff AGNES L. GUEVARRA respectfully prays this Honorable Court for
the following relief:
   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   b. Order the deletion of all adverse credit reporting;
   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
   d. Award each Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;
   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;
   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and
   g. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.

                                                 15
    Case: 1:20-cv-01177 Document #: 1 Filed: 02/18/20 Page 16 of 16 PageID #:16




Dated: February 18, 2020                     Respectfully Submitted,

                                             /s/ Alexander J. Taylor
                                             /s/ Marwan R. Daher
                                             /s/ Omar T. Sulaiman
                                             Alexander J. Taylor, Esq.
                                             Marwan R. Daher, Esq.
                                             Omar T. Sulaiman, Esq.
                                             Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd
                                             2500 S Highland Ave, Suite 200
                                             Lombard, IL 60148
                                             Telephone: (630) 575-8181
                                             ataylor@sulaimanlaw.com
                                             mdaher@sulaimanlaw.com
                                             osulaiman@sulaimanlaw.com




                                        16
